Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered May 14, 2001. The judgment convicted defendant, upon a jury verdict, of robbery in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of robbery in the second degree (Penal Law § 160.10 [1]). Defendant abandoned his motion seeking dismissal of the indictment based on the alleged denial of his right to a speedy trial pursuant to CPL 30.20 and 30.30 when he proceeded to trial despite the failure of Supreme Court to rule on his motion (see People v Sommerville, 6 AD3d 1232 [2004], lv denied 3 NY3d 648 [2004]; People v Rodriguez, 187 AD2d 291, 292 [1992]). In addition, he thereby failed to preserve for our review his present contention that the motion should have been *1076granted (see Sommerville, 6 AD3d at 1232-1233; Rodriguez, 187 AD2d at 292). The evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to establish that defendant was an active participant in the robbery (see People v Knight, 192 AD2d 676 [1993], lv denied 81 NY2d 1075 [1993]). Also contrary to the contentions of defendant, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]), and the record establishes that he received meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]). Present—Green, J.P., Hurlbutt, Kehoe, Pine and Hayes, JJ.